Citation Nr: 1109662	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as proximately caused by post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as proximately caused by PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  He was awarded the Combat Infantryman's Badge and the Bronze Star Medal in connection with his service.  He died in January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 RO decision.  


FINDING OF FACT

The Veteran died in January 2011.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal to the Board of Veterans' Appeals (Board) as to this matter in October 2007.  According to information received from the Social Security Administration, he died in January 2011.  

Unfortunately, the veteran died during the pendency of his appeal.  As a matter of law, the veteran's claim cannot survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106. 


ORDER

The appeal is dismissed.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


